PER CURIAM.
Geneva Finlayson appeals an order terminating Medicaid coverage under the Institutional Care Program. As we view the record, the hearing officer’s order does not address the claim, repeatedly pressed at the hearing, that the termination should not have been effective June 1, 1995, because the Department of Health and Rehabilitative Services failed to provide timely notice of the termination of benefits. Appellant contended that the benefits instead should have been terminated effective as of the date notice was belatedly given, or as of the date of termination of service.
The hearing officer did not address the question whether notice of termination was timely or belated, nor did the hearing officer discuss or resolve the parties’ dispute regarding the date the termination of benefits should be effective. We therefore reverse the order and remand for a new hearing and appropriate findings. We express no opinion on the merits of the dispute, but return it so *427that the hearing officer can address the matter in the first instance.
Reversed and remanded.